                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

JIM MCDUF,
      Plaintiff,

v.                                                     Case No. 3:17cv909-LC/HTC

SERGEANT BARLOW,
LIEUTENANT CARR,
OFFICER SANTIAGO,
OFFICER KASEY PHILLIPS,
      Defendants.
                                          /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 12, 2019 (ECF No. 68). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this order.
                                                                          Page 2 of 2

     2.    Defendant Barlow's Motion to Dismiss, ECF Doc. 40, as adopted by

           Defendants Carr and Philips, ECF Docs. 49 and 56, is GRANTED,

           and Plaintiff's claims against Defendants Barlow, Carr and Philips are

           DISMISSED.

     3.    Plaintiff's claims against Defendant Santiago are DISMISSED under

           Federal Rule of Civil Procedure 4(m) for failure of timely service.

     4.    All other pending motions are denied.

     5.    The clerk is directed to close this file.

     DONE AND ORDERED this 7th day of May, 2019.


                               s /L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




3:17cv909-LC/HTC
